59 Ill. App. 2d 297 (1965)
207 N.E.2d 490
People of the State of Illinois ex rel. William R. Nash, State's Attorney, Appellant,
v.
City of Loves Park, Illinois, Appellee.
Gen. No. 64-42.
Illinois Appellate Court  Second District.
May 21, 1965.
William R. Nash, State's Attorney of Winnebago County, of Rockford (H. Emmett Folgate, of counsel), for appellant.
Charles H. Davis and Harold H. Pahlas, of Rockford (Charles H. Davis, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CARROLL.
Affirmed in part, reversed and remanded as to the remainder.
Not to be published in full.